Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 2, 5, 6, 9, 11, 12, 13, 14, 17 and 18 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on 11/29/2021, with respect to the 103 rejection of claims 1-20 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

4.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al.  (US. Pub. No. 2020/0296618 A1) in view of Kim et al.  (US. Pub. No. 2021/0084534 A1) and further in view of Ingale et al. (US. Pub. No. 2020/0178128 A1).

Regarding claim 1, You discloses a method implemented in a processor in which operations of a New Radio (NR) protocol stack are executed for NR mobile communications (See Par. [29] of You for a reference to a new radio (NR) system, wherein each PDU session at an SDAP layer in the NR protocol stack is corresponding to a SDAP entity), comprising: receiving, at a layer 2 of the NR protocol stack, a packet for a specific type of signaling from an application layer of the NR protocol stack (See Par. [37] and Fig. 2A; Step 201 of You for a reference to An SDAP layer entity [Layer 2 of the NR protocol stack] of a terminal receives an SDAP service data unit (SDU) [Packet] from an application layer); 
You does not explicitly disclose identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet; detecting an occurrence of a predefined event with respect to the identified DRB, wherein the predefined event comprises an inter-system change or an inter-radio access technology (inter-RAT) handover; and activating, by the processor, a reliability enhancement mechanism for the identified DRB such that a retransmission of the packet via the identified DRB is coordinated at the layer 2 or a layer above the layer 2. 

See Par. [311], [317] and Fig. 3EA of Kim for a reference to that when an IP flow [Packet] is received, the IP flow is mapped to the QoS flow ID in the SDAP 3e-05 [L2], and then the QoS flow ID is mapped to a DRB, which is identified as a default DRB for delivering the IP flow); and 
activating, by the processor, a reliability enhancement mechanism for the identified DRB such that a retransmission of the packet via the identified DRB is coordinated at the layer 2 or a layer above the layer 2 (See Par. [317], [334] and Fig. 3EA of Kim for a reference to that if an out-of-sequence issue of packets is detected and if packets stored in the transfer buffer is not received, the identified DRB is used in a retransmission operation to lower layers [MAC, PDCP, RLC and SDAP]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim and You. The motivation for combination would be improving the communication system’s performance, by increasing the efficiency of SDAP header’s generation and reducing the data processing interruption. (Kim; Par. [228])
The combination of You and Kim does not explicitly disclose detecting an occurrence of a predefined event with respect to the identified DRB, wherein the predefined event comprises an inter-system change or an inter-radio access technology (inter-RAT) handover.
However, Ingale discloses detecting an occurrence of a predefined event with respect to the identified DRB (See Par. [34], [64]-[66] of Ingale for a reference to detecting the receipt of a handover command including a PDCP version change indication comprises releasing the concerned radio bearer with first PDCP entity) , wherein the predefined event comprises an inter-system change or an inter-radio access technology (inter-RAT) handover (See Par. [195]-[196], [244] and Fig. 4A – 4B of Ingale for a reference to that the detected event is a handover command to the UE related to the configured data radio bearer (DRB) from a LTE PDCP entity to a NR PDCP entity [Inter-RAT Handover]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])

Regarding claim 2, the combination of You and Kim does not explicitly disclose wherein the activating of the reliability enhancement mechanism for the identified DRB such the retransmission of the packet via the identified DRB is coordinated comprises: coordinating the retransmission of the packet via the identified DRB responsive to the detecting.  
However, Ingale discloses coordinating the retransmission of the packet via the identified DRB responsive to the detecting  (See Par. [176], [244] and Fig. 4A – 4B of Ingale for a reference to the received PDCP version change indication instructs the UE 102 to switch from an LTE PDCP version to a NR PDCP version or from a NR PDCP version to an LTE PDCP version for the configured radio bearer, and to perform retransmission  of all the PDCP SDUs).
Ingale; Par. [35]-[39])

Regarding claim 3, You does not explicitly disclose wherein the coordinating of the retransmission of the packet comprises coordinating the retransmission of the 24 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.packet at a sublayer configured above a Packet Data Convergence Control (PDCP) layer of the NR protocol stack.  
However, Kim discloses wherein the coordinating of the retransmission of the packet comprises coordinating the retransmission of the 24 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.packet at a sublayer configured above a Packet Data Convergence Control (PDCP) layer of the NR protocol stack (See Par. [311]-[313] and Fig. 3EA of Kim for a reference to the identified default DRB is identified at SPAD 3e-05, which is above the Packet Data Convergence Control (PDCP) layer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim and You. The motivation for combination would be improving the communication system’s performance, by increasing the efficiency of SDAP header’s generation and reducing the data processing interruption. (Kim; Par. [228])



However, Ingale discloses coordinating the retransmission of the packet at a Packet Data Convergence Control (PDCP) layer as a sublayer within the layer 2 of the NR protocol stack (See Par. [18] and Fig. 1B of Ingale for a reference to that one of the functions of the PDCP sub layer is retransmission of the PDCP SDUs at handover via a configured DRB. PDCP is a sublayer of the MAC layer [Layer 2 of NR Stack]), and wherein the PDCP layer is shared by a source radio access technology (RAT) and a target RAT with respect to the retransmission of the packet (See Par. [21]-[23] and Fig. 1A & 1B of Ingale for a reference to PDCP sublayer is shared between the source node [LTE UE] and the target node [NR UE]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])


the retransmission of the packet comprises transmitting the packet via a new radio access technology (RAT) specific to the predefined event.  
However, Ingale discloses wherein the retransmission of the packet comprises transmitting the packet via a new radio access technology (RAT) specific to the predefined event (See Par. [176], [244] and Fig. 4A – 4B of Ingale for a reference to the received PDCP version change indication [Included in the handover command] instructs the UE 102 to switch from a LTE PDCP version to a NR PDCP version or from a NR PDCP version to a LTE PDCP version for the configured radio bearer, and to perform retransmission  of all the PDCP SDUs from the source PDCP entity to the target PDCP entity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])


Regarding claim 6, the combination of You and Kim does not explicitly disclose wherein detecting of the occurrence of the predefined event with respect to the identified DRB comprises: transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM); and detecting, at the layer 2, that no acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB.  

However, Ingale discloses transmitting, via the NR protocol stack, the packet via the identified DRB in an acknowledgement mode (AM) (See Par. [15], [148], [244] of Ingale for a reference to acknowledgement mode (AM) data bearers are configured at the RLC [Sublayer of L2 of the protocol stack] to transfer data PDUs and retransmit PDCP SDUs at the target PDCP entity); and detecting, at the layer 2, that no acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB (See Par. [20] of Ingale for a reference to that the UE re-transmits in the target PDCP entity, all uplink PDCP SDUs starting from the first PDCP SDU following the last consecutively confirmed PDCP SDU [the oldest PDCP SDU that has not been acknowledged at the RLC in the source]).  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])


Regarding claim 7, the combination of You and Kim does not explicitly disclose wherein the coordinating of the retransmission of the packet comprises: retrieving, at the layer 2, the packet from a source radio access technology (RAT); and  25 Attorney Docket No.: MDTK.0419US Inventorship: Chien-Chun Huang-Fu et al.initiating, at the layer 2, a transmission of a Packet Data Convergence Control (PDCP) service data unit (SDU) for the packet at a target RAT.

However, Ingale discloses retrieving, at the layer 2, the packet from a source radio access technology (RAT) (See Par. [20] of Ingale for a reference to the source PDCP entity forward all the unacknowledged packets to the target PDCP entity after the handover completion); and  25Attorney Docket No.: MDTK.0419USInventorship: Chien-Chun Huang-Fu et al.initiating, at the layer 2, a transmission of a Packet Data Convergence Control (PDCP) service data unit (SDU) for the packet at a target RAT (See Par. [20] of Ingale for a reference to that the UE re-transmits in the target PDCP entity, all uplink PDCP SDUs starting from the first PDCP SDU following the last consecutively confirmed [Acknowledged] PDCP SDUs).  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])


Regarding claim 9, You discloses method implemented in a processor in which operations of a New Radio (NR) protocol stack are executed for NR mobile communications (See Par. [29] of You for a reference to a new radio (NR) system, wherein each PDU session at an SDAP layer in the NR protocol stack is corresponding to a SDAP entity), comprising: receiving, at a layer 2 of the NR protocol stack, a packet for a specific type of signaling from an application layer of the NR protocol stack (See Par. [37] and Fig. 2A; Step 201 of You for a reference to An SDAP layer entity [Layer 2 of the NR protocol stack] of a terminal receives an SDAP service data unit (SDU) [Packet] from an application layer).

You does not explicitly disclose identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet; transmitting, via the NR protocol stack using a first radio access technology (RAT), the packet via the identified DRB in an acknowledgement mode (AM); monitoring whether an acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB; and coordinating a retransmission of the packet responsive to no ACK being received, wherein the retransmission of the packet is via the NR protocol stack using a second RAT different from the first RAT.

However, Kim discloses identifying, at the layer 2, one data radio bear (DRB) to be used for delivery of the packet (See Par. [311], [317] and Fig. 3EA of Kim for a reference to that when an IP flow [Packet] is received, the IP flow is mapped to the QoS flow ID in the SDAP 3e-05 [L2], and then the QoS flow ID is mapped to a DRB, which is identified as a default DRB for delivering the IP flow).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim and You. The motivation for combination would be improving the communication system’s performance, by increasing the efficiency of SDAP header’s generation and reducing the data processing interruption. (Kim; Par. [228])
using a first radio access technology (RAT), the packet via the identified DRB in an acknowledgement mode (AM); monitoring whether an acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB; and coordinating a retransmission of the packet responsive to no ACK being received, wherein the retransmission of the packet is via the NR protocol stack using a second RAT different from the first RAT.

However, Ingale discloses transmitting, via the NR protocol stack using a first radio access technology (RAT), the packet via the identified DRB in an acknowledgement mode (AM) (See Par. [15], [148], [244] of Ingale for a reference to acknowledgement mode (AM) data bearers are configured at the RLC [Sublayer of L2 of the protocol stack] to transfer data PDUs and retransmit PDCP SDUs at the target PDCP entity); monitoring whether an acknowledgement (ACK) is received with respect to the transmitting of the packet via the identified DRB, and coordinating a retransmission of the packet responsive to no ACK being received (See Par. [20] of Ingale for a reference to that the UE re-transmits in the target PDCP entity, all uplink PDCP SDUs starting from the first PDCP SDU following the last consecutively confirmed PDCP SDU [the oldest PDCP SDU that has not been acknowledged at the RLC in the source]), wherein the retransmission of the packet is via the NR protocol stack using a second RAT different from the first RAT (See Par. [176], [244] and Fig. 4A – 4B of Ingale for a reference to the received PDCP version change indication [Included in the handover command] instructs the UE 102 to switch from a LTE PDCP version to a NR PDCP version or from a NR PDCP version to a LTE PDCP version for the configured radio bearer, and to perform retransmission  of all the PDCP SDUs from the source PDCP entity to the target PDCP entity).

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of handover between different RATs, which ensure the increase of the systems reliability and reduces data loss and discontinuity . (Ingale; Par. [35]-[39])

Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 3. 

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 7. 

See You; Fig. 6; Terminal 600), comprising: a transceiver configured to wirelessly communicate with a network node of a wireless network (See You; Fig. 6; Communication Unit 603) ; and a processor coupled to the transceiver (See You; Fig. 6; Processing Unit 602). 

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 2. 

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 3. 

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 5. 



Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 7. 

5.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al.  in view of Kim et al. in view of Ingale et al. and further in view Lee et al.  (US. Pub. No. 2017/0318606 A1).
Regarding claim 8, the combination of You and Kim does not explicitly disclose wherein the packet for the specific type of signaling comprises a Session Initiation Protocol (SIP) packet for voice signaling, and wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application.  

However, Ingale discloses wherein the packet for the specific type of signaling comprises a Session Initiation Protocol (SIP) packet for voice signaling (See Par. [3], [22] of Ingale for a reference to the packet received at L2 may be a session initiation protocol (SIP) packet for voice services).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by Ingale; Par. [35]-[39])
The combination of You, Kim and Ingale does not explicitly disclose wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application.
However, Lee discloses wherein the receiving of the packet from the application layer comprises receiving the packet from an Internet Protocol (IP) Multimedia Subsystem (IMS) application (See Par. [55] of Lee for a reference to data packet received from the application layer may be a variety of communication services through IMS application).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee, Ingale, Kim and You. The motivation for combination would be improving the communication system’s performance, by mobile broadband communication compared to existing applications and RATs. (Lee; Par. [08])

	Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 8. 




Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dwyer et al.  (US. Pub. No. 2011/00249575 A1) discloses transitioning between states and modes of operation in a wireless network.  
Rune et al. (US. Pub. No. 2018/0242271 A1) discloses a method for simultaneous multi-RAT camping.
Decarreau et al. (US. Publication no. 2021/0297915 A1) discloses wireless or mobile communications networks and handover between such networks. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413